MEMORANDUM **
Anthony Kontos appeals the 140-month sentence imposed after his guilty plea conviction for illegal possession of a listed *933chemical in violation of 21 U.S.C. § 841(c)(2), 802(33) and (34)(K).
We dismiss in light of the valid appeal waiver. See United States v. Smith, 389 F.3d 944, 953 (9th Cir.2004) (appeal waiver is valid if language of waiver encompasses the right to appeal on the grounds claimed on appeal, and waiver is knowingly and voluntarily made); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir. 2005) (holding that the changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.